Citation Nr: 0414861	
Decision Date: 06/09/04    Archive Date: 06/23/04	

DOCKET NO.  03-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 10, 
2001, for a 60 percent evaluation for lumbosacral strain 
status post lumbar fusion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1961 to August 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

During the veteran's personal hearing, held before the 
undersigned in August 2003, the veteran indicated a desire to 
claim that there is clear and unmistakable error in a 
November 1969 RO decision.  The issue of whether there is 
clear and unmistakable error in a November 1969 RO decision 
reducing the evaluation for the veteran's service-connected 
lumbosacral strain from 20 percent to 10 percent disabling, 
effective February 1, 1970, is referred to the RO for its 
consideration.  

FINDINGS OF FACT

1.  A November 1969 RO decision reduced the evaluation for 
the veteran's service-connected lumbosacral strain from 
20 percent to 10 percent; the veteran did not appeal the 
decision.  

2.  The veteran first reopened his claim for an increased 
rating for lumbosacral strain on October 10, 2001; it is not 
factually ascertainable that the veteran's service-connected 
lumbosacral strain status post lumbar fusion increased in 
severity during the year prior to October 10, 2001.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 10, 2001, 
for a 60 percent evaluation for lumbosacral strain status 
post lumbar fusion have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.400(o)(1)(2), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Code 5293 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, regarding the issue of entitlement to an 
increased rating for lumbosacral strain, a substantially 
complete application was received on October 10, 2001.  
Thereafter, in a rating decision in September 2002 a 
60 percent evaluation was assigned from October 10, 2001, the 
date of claim.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the March 2002 VCAA notice letter 
provided to the appellant does not explicitly contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully informed of the need to give VA any evidence 
pertaining to his claim.  In the February 2003 statement of 
the case the veteran was fully advised regarding the need to 
give VA any evidence pertaining to his claim and this 
completely satisfied the "fourth element" requirement.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Private treatment records have been obtained and the veteran, 
at page five of the August 2003 hearing transcript, testified 
that all relevant records were with the VA.  There is no 
indication that any additional notification could be given 
that has not already been accomplished or that any additional 
records could be obtained that are not already of record.  

An August 1964 RO decision granted service connection for 
lumbosacral strain and assigned a 20 percent evaluation from 
August 3, 1964, the day following the veteran's discharge 
from active service.  The veteran was notified of that 
action.  A statement received from him in December 1964 was 
accepted as a notice of disagreement, and a statement of the 
case was issued in December 1964.  The veteran did not 
perfect his appeal of that action and it became final.  

A November 1969 RO decision reduced the evaluation for the 
veteran's service-connected lumbosacral strain to 10 percent 
disabling, effective February 1, 1970.  The veteran was 
notified of that action, and his appellate rights, but he did 
not initiate an appeal, and it is final.  As noted in the 
introduction section the issue of whether there was clear and 
unmistakable error in the November 1969 rating action, in 
reducing the evaluation from 20 percent to 10 percent for the 
veteran's lumbosacral strain, is a separate issue from that 
currently before the Board.  In this regard, if the veteran 
is able to establish that there is clear and unmistakable 
error in the November 1969 rating action his 20 percent 
evaluation would be restored from the date of reduction, 
February 1, 1970.  The issue currently before the Board 
relates to the entitlement of the veteran to an evaluation of 
60 percent prior to October 10, 2001.  The issue of whether 
there is clear and unmistakable error in the November 1969 RO 
decision has been referred to the RO for its consideration 
because it is not currently in appellate status and is not 
inextricably intertwined with the effective-date claim.  

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) (2003) provides, in pertinent part, 
that the date of a VA outpatient or hospital examination or 
the date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  Further, 
38 C.F.R. § 3.157(b)(2) provides that the date of receipt of 
evidence from a private physician or layman will be accepted 
as a claim.  Further, any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as an next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  

The first written communication received from the veteran, 
following the November 1969 RO decision, is a written 
statement, dated May 9, 2001, and received on October 10, 
2001.  Although February 2003 statements of the veteran and 
his daughter refer to having initiated the claim process in 
May 1991, indicating that the claim filed in May 1991 was 
lost by VA, the veteran, at page eight of the August 6, 2003, 
hearing transcript, testified that the only claim filed prior 
to October 10, 2001, was in 1964.  

In the absence of any written statements received from the 
veteran between the notification of the November 1969 RO 
decision and the statement received on October 10, 2001, as 
well as the veteran's August 6, 2003, testimony.  The Board 
concludes that a preponderance of the evidence is against a 
finding that the veteran filed any claim subsequent to the 
November 1969 RO decision and prior to October 10, 2001.  

Further, there is no evidence that the veteran received any 
VA inpatient care or outpatient or hospital examination 
between November 1969 and October 10, 2001.  Accordingly, the 
first claim filed by the veteran, following November 1969, is 
his statement received on October 10, 2001.

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

With consideration of the above analysis that the veteran's 
claim for an increased evaluation for his service-connected 
lumbosacral strain was received on October 10, 2001, the 
general rule, as provided at 38 C.F.R. § 3.400(o)(1), is that 
the effective date of the award of an increased evaluation is 
the date of the veteran's claim, October 10, 2001, or the 
date entitlement is shown, whichever is later.  The veteran 
has been awarded an evaluation of 60 percent from October 10, 
2001.  Therefore, the focus of the Board's review at this 
time is whether it is factually ascertainable that the 
veteran experienced an increase in his service-connected 
lumbosacral strain during the year prior to October 10, 2001.  
See Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see 
also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997) 
(holding that "38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase.").  Therefore, in order to be 
assigned an effective date prior to October 10, 2001, for a 
60 percent evaluation for lumbosacral strain, it must be 
factually ascertainable that the veteran's service-connected 
lumbosacral strain underwent an increase during the year 
prior to October 10, 2001.  In determining whether or not an 
increase was factually ascertainable during the year prior to 
October 10, 2001, the Board will review the entirety of the 
evidence of record.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); Swanson v. West, 12 Vet. App. 442 (1999).  

The veteran's lumbosacral strain has been evaluated under the 
provisions of Diagnostic Codes 5295 and 5293.  Diagnostic 
Code 5295 provides that the maximum evaluation for 
lumbosacral strain is 40 percent.  Diagnostic Code 5293, in 
2001, provided that a 60 percent evaluation was to be 
assigned for intervertebral disc syndrome that was pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  

The veteran argues, in his notice of disagreement, 
substantive appeal, and August 2003 personal hearing, at page 
6, that his service-connected lumbosacral strain has caused 
him to be totally disabled since 1992.  He also argues, in 
his substantive appeal, and during his August 2003 personal 
hearing, at page seven, that his lumbosacral strain 
progressively worsened until becoming totally disabling in 
1992, and since then it has continued to increase in severity 
with an increase in disability every day of his life.  

The competent medical evidence of record reflects that a 
private health care provider saw the veteran in June 1997.  
The report indicates that he reported a history of back 
problems from 1992 when he had experienced an assault and was 
badly beaten.  He had undergone a right L5 - S1disc excision 
approximately one year after that, and received good 
alleviation of the right sciatic pain, but continued to have 
some back pain over the ensuing years.  He had undergone an 
MRI approximately one or two years before being seen, in June 
1997, but was not disabled at that time.  He played golf 
about twice per week and worked five or six days every week.  
The veteran's status, when seen in June 1997, was that he was 
unable to work and had been so ever since an accident on May 
20, 1997.  At that time he was rear-ended by a truck.  On 
examination all movement of the low back caused considerable 
pain.  The veteran stood stooped forward.  Forward motion was 
possible from the forward stooped position of approximately 
15 to 20 degrees, but with severe pain.  There was decreased 
sensation to light touch of the foot, lateral aspect of the 
right calf, and lateral aspect of the right thigh.  An MRI 
indicated that there was midline disc protrusion at L3-4 and 
mild disc bulge at L4-5.  The diagnoses included multilevel 
lumbar disc degeneration and lumbar pain.  The examiner 
indicated that the veteran was in a terrible way and that so 
far all conservative measures, including epidural steroid 
injections, obligatory rest, and trigger point injections had 
not helped him tremendously.  He was normally an extremely 
productive person, owning his own business, but could not 
work at that time.  

The veteran continued to be seen monthly during 1997, with a 
November 1997 report reflecting that the veteran had received 
a facet block.  Thereafter, his back was dramatically better 
for two weeks and he had been able to go out to dinner and 
able to go to work every day.  

An April 1999 private medical record reflects that it had 
been approximately 18 months since the veteran had last been 
seen.  However, the veteran reported that he had become a 
cripple with multiple pain areas.  He was not able to work.  
He experienced tremendous pain when changing positions.  His 
back pain was the worst.  On examination the examiner did not 
even ask the veteran to flex his lumbar spine because the 
veteran was having such low back pain with any motion.  

The veteran continued to be seen on a monthly basis through 
November 1999.  The veteran reported worsening pain in his 
back at that time.  He reported having difficulty sleeping 
because of the pain.  Previously he had steadfastly refused 
to take pain medication, but was asking for some at that 
time.  

The veteran was seen again in April 2001 at which time he 
received a caudal block for lumbar spondylosis and spinal 
stenosis.  When seen again in May 2001 he reported that the 
block had provided him with complete relief of lumbar pain 
for one day, but it had recurred right away after that.  When 
seen in November 2001 the veteran reported that all movement 
was painful.  Forward flexion was reduced to 50 percent of 
normal.  This was associated primarily with lumbosacral pain.  
There was no loss of sensation to light touch.  The diagnosis 
was lumbar spondylosis with spinal stenosis.

The Board has reviewed the complete medical evidence of 
record, including examination report of earlier date, as well 
as the April 2002 VA examination report.  More recent private 
medical evidence has also been reviewed, including a 
September 2002 case summary and an October 2002 private 
medical report.  

A review of the competent medical evidence of record reflects 
that while the veteran's service-connected lumbosacral strain 
status post lumbar fusion had some symptom variation, it 
essentially resulted in the veteran being disabled from 1997.  
The competent medical evidence reflects that the veteran 
reported working prior to a May 20, 1997, motor vehicle 
accident.  The standard that must be met in order to show an 
increase in the year prior to October 10, 2001, is that the 
increase was factually ascertainable.  

While the veteran has indicated that his low back disability 
has become worse on a daily basis since 1992, the competent 
medical evidence reflects that the low back disability has 
been, in essence, fairly disabling without a great degree of 
variation in reported symptoms from 1997.  In this regard, 
the symptoms have consistently been reported as causing 
severe pain on any motion, with some reported increases in 
pain or relief from pain in response to treatment, noting 
that pain medication was requested in November 1999, 
following worsening of pain at that time. 

The record indicates that the veteran's symptoms have varied 
from 1997, but the record does not indicate that there has 
been any increase in the actual underlying lumbosacral 
strain.  Rather, the record indicates that the underlying 
disability has been fairly consistent with respect to 
manifest symptoms.  In the absence of any competent medical 
evidence indicating that there is a factually ascertainable 
increase in the veteran's lumbosacral strain status post 
fusion in the year prior to October 10, 2001, and competent 
medical evidence indicating that the lumbosacral strain 
status post lumbar fusion has been basically static in the 
year prior to October 10, 2001, a preponderance of the 
evidence is against a finding that there was any increase in 
the lumbosacral strain status post lumbar fusion during the 
year prior to October 10, 2001.  Since there was no factually 
ascertainable increase during the year prior to October 10, 
2001, the earliest date that may be assigned for an increased 
evaluation is the date of claim, October 10, 2001.  
Accordingly, a preponderance of the evidence is against an 
effective date prior to October 10, 2001, for a 60 percent 
evaluation for the veteran's service-connected lumbosacral 
strain status post lumbar fusion.  


ORDER

An effective date prior to October 10, 2001, for a 60 percent 
evaluation for lumbosacral strain status post lumbar fusion 
is denied.  



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



